Citation Nr: 1448414	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-11 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for psychiatric disability, claimed as anxiety, depression, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 2000 to June 2004.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The record before the Board consists of the Veteran's paper claims file and electronic files known as Virtual VA and the Veterans Benefits Management System.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly characterized the claim as reflected on the title page. 

In a November 2010 statement and at a September 2013 informal conference with the Decision Review Officer, the Veteran raised the issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities.  The record does not show that this issue has been developed or adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, it is referred to the AOJ for appropriate action.  


REMAND


The Board is of the opinion that additional development is required before the claim on appeal is decided.

In October 2009, the Veteran filed a claim for service connection for anxiety, depression, and PTSD, which he related to incidents that occurred in service.  The Veteran's DD-214 and his official service personnel file show that he served in Iraq, and was awarded the National Defense Service Medal.  Additionally, in an August 2003 post deployment health assessment, the Veteran reported having nightmares following frightening and horrible experiences in Iraq.  In the course of that assessment, the Veteran also reported seeing wounded and dead coalition, civilian and enemy forces, as well as engaging in combat.  Further, the Veteran described feeling great danger of being killed in his post deployment assessment.  The Veteran also recounted numerous stressful events in his November 2010 notice of disagreement.

The Veteran underwent VA examinations in April 2011 and September 2013.  Both examinations resulted in a diagnosis of depressive disorder, not otherwise specified.  The April 2011 VA examiner determined the Veteran did not meet the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) criteria for a diagnosis of PTSD.  The September 2013 VA examiner concluded the Veteran's depressive disorder was less likely than not due to his service connected disabilities, because the examiner found no temporal relationship between his psychiatric disorder and his chronic service-connected disabilities.  The examiner explained the Veteran began receiving psychiatric treatment in 2009, and was first diagnosed with his service-connected back condition, knee conditions, and headaches in 2004.  As such, the examiner stated there are "different time frames, different etiology and different anatomical system, no relation one with the other."

Since that time, the Veteran received treatment at the Orlando VA Medical Center (VAMC) from February 2014 through May 2014.  His treatment notes indicate he has received an additional diagnosis of PTSD by his treating psychiatrist, as well as his treating psychologist.  Both clinicians have stated the Veteran presently satisfies the DSM-V criteria for a diagnosis of this condition.  Additionally, the Veteran's treating psychiatrist has indicated his physical pain "is impacting his mental state."  On the basis of these divergent psychiatric assessments, the Board has determined an examination by a panel of VA psychiatrists is necessary at this time. 

Moreover, since a remand of this claim is required, development to obtain any outstanding records pertinent to the claim should be completed.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake development to obtain any outstanding records pertinent to the Veteran's claim.  Specifically, the RO or the AMC should obtain all records pertaining to mental health treatment at the San Juan and Orlando VAMCs, as well as any other healthcare facility in which the Veteran has received treatment.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, the Veteran should be afforded an examination by a panel of at least two VA psychiatrists or psychologists to determine the etiology of all acquired psychiatric disorders present during the period of the claim.

The paper claims file and any pertinent evidence in the electronic files that is not contained in the paper file must be made available and reviewed by the examiners.  Any indicated studies should be performed.  Based on the review of the Veteran's pertinent history and the examination results, the examiners should identify all acquired psychiatric disorders that have been present during the period of the claim.  A diagnosis of PTSD due at least in part to fear of hostile military or terrorist action during active service should be confirmed or ruled out.  If the examiners determine PTSD has not been present during the period of the claim, they should explain why a diagnosis of PTSD is not warranted.  In this regard, the examiners should fully discuss all relevant evidence, to specifically include the reports of the April 2011 and September 2013 VA examinations, as well as the above noted treatment reports from the Orlando VAMC.  If PTSD is diagnosed the examiners should identify the elements supporting the diagnosis.  

With respect to each acquired psychiatric disorder, other than PTSD, that has been present during the period of the claim, the examiners should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service or is otherwise etiologically related to service. 

With respect to each acquired psychiatric disorder, other than PTSD, that the examiners believe did not originate in service and is not otherwise etiologically related to service, the examiners should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder was caused or permanently worsened by the Veteran's service-connected disabilities.

A complete rationale for all proffered opinions must be provided.  If the examiners are unable to provide any required opinion, they should explain why.  If the examiners cannot provide an opinion without resorting to mere speculation, they must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiners should identify the additional information that is needed.

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


